Case 2:16-cv-01269-DB Document 105-4 Filed 01/22/20 Page 1 of 4




              
              
          (;+,%,7'
              
              
                                                      
    Case 2:16-cv-01269-DB Document 105-4 Filed 01/22/20 Page 2 of 4



RECENT DEPOSITION TESTIMONY



March, 2015           Imperial Beach Palm vs. Travelers
Federal Court, Southern District, CA, Case No. 3:14-cv-00639-JLS-JLB
Defense Counsel Weston & McElvain, Los Angeles, CA

March, 2015          Ingenco vs. ACE American Insurance
Federal Court, Western District, WA, Case No. C13-543RAJ
Defense Counsel Foran Glennon, Chicago, IL

March, 2015         SST Hospitality vs. Gordon Associates
San Mateo County, CA, Case No. CIV521502
Defense Counsel Cresswell, Echeguren et al., Oakland, CA

July, 2015           U.C. Regents vs. Factory Mutual Insurance
San Francisco County, CA, Case No. CGC-13-534008
Defense Counsel Yates Law Firm, Denver, CO.

September, 2015      Allstate vs. Broan Nutone et al.
Federal Court, NV, Case No. 2:14-cv-01062-JCM-VCF
Defense Counsel Cooper Levenson, Las Vegas, NV.

October, 2015       La Jolla SPA M.D. Inc. vs. Transportation Insurance
County of San Diego CA, Case No: 37-2013-00075909-CU-BC-CTL
Defense Counsel Cummins & White, Newport Beach, CA

November, 2015      The Abbey Companies LLC vs. Affiliated FM Insurance
Los Angeles County CA, Case No: MC024568
Defense Counsel Yates Law Firm, Denver, CO

December, 2015        Rosalie Smith vs. Travelers
County of Salt Lake, UT, Case No: 120903959
Defense Counsel Snell & Wilmer, Salt Lake City, UT

February, 2016
Harvey Property Management vs. Travelers
Federal Court, AZ, Case No: 2:12-CV-01536-SLG
Defense Counsel Foran, Glennon et al., Phoenix, AZ

March, 2016
Shultz Steel vs. Continental Casualty
Federal Court, Central District of CA, Case No: 2:14-cv-08044-RSWL-RZ
Defense Counsel Dentons, Atlanta, GA
    Case 2:16-cv-01269-DB Document 105-4 Filed 01/22/20 Page 3 of 4



May, 2016
Comey vs. State Farm
Orange County, CA, Case No:30-2014-00745930-CU-IC-CJC
Defense Counsel Sedgwick LLP., Los Angeles, CA

July, 2016
Bear River Mutual Insurance Company vs. Ford Motor Company
Federal Court, District of Utah, Case No: 2:12-cv-00731DB
Defense Counsel Snell & Wilmer, Salt Lake City, UT

October, 2016
Alta Grove LLC vs. Travelers
District Court, El Paso County, CO, Case No: 2015 CV 30879
Defense Counsel Foran Glennon et al., Denver, CO

October, 2016
11333, Inc vs. Certain Underwriters at Lloyds’
Federal Court, District of Arizona, Case No: 2:14-CV-02001-NVW
Defense Counsel Clyde & Co., San Francisco, CA

January, 2017
Ohio Security Insurance Co. vs. Pelican Bay Townhomes Assn. et al.
District Court, Arapahoe County, CO, Case No: 2015CV030797
Plaintiff Counsel Yates Law Firm, Denver, CO

May, 2017
City of Chula Vista vs. Lexington Insurance Company
Federal Court, Southern District of CA, Case No: 3-16-cv-01105-BTM-BGS
Defense Counsel Selvin Wraith Harman, Oakland, CA

September, 2018
Johnston vs. Pelandale Self Storage, et al.
Stanislaus County, CA, Case No: 2023038
Defense Counsel Yempuku, Wetters & McNamara, Sacramento, CA

September, 2018
Thunderbutte Enterprises LLC vs. Deatsch Insurance Agency
El Dorado County, CA, Case No: PC 20160539
Defense Counsel Cresswell, Acheguren, Rodgers & Harvey, Oakland, CA

October, 2018
Ali vs. Mid-Century Insurance
Alameda County, CA, Case No: RG16838714
Defense Counsel Hansen, Kohls, Sommer & Jacob, Roseville, CA
    Case 2:16-cv-01269-DB Document 105-4 Filed 01/22/20 Page 4 of 4



January, 2019
Shanley vs. Crestbrook Insurance
Los Angeles County, CA, Case No: BC645454
Defense Counsel Cozen O’Connor, Los Angeles, CA

January, 2019
Utica Mutual Insurance vs. Cincinnati Insurance
Federal Court, Eastern District of PA, Case No: 18-cv-1646
Defense Counsel Litchfield Cavo, Chicago IL

February, 2019
Argonaut Great Central vs. Basuta et al.
San Joaquin County CA, Case No: STK-CV-UIC-2014-0008605
Plaintiff Counsel Cummins & White, Newport Beach, CA

February, 2019
Monitor Rockrimmon vs. Cincinnati Insurance
Federal Court, District of CO, Case No: 1:17-cv-01270-RBJ
Defense Counsel Litchfield Cavo, Chicago, IL

June, 2019
Persian Carpet Warehouse vs. Covington Specialty Insurance
Los Angeles County CA, Case No: LC106302
Defense Counsel Cummins & White, Newport Beach, CA

September, 2019
Sentry Select Insurance vs. Murray Family Trust
Monterey County CA, Case No: M130649
Defense Counsel Cresswell Echeguren, Oakland, CA

October, 2019
Rigsby vs. State Farm
Federal Court, Southern District of MS, Case No. 1:06-cv-433-HSO-RHW
Defense Counsel Butler Snow, Gulfport, MS

October, 2019
Kelnhofer/7th Floor LLC vs. Evanston Insurance
Federal Court, District of CO, Case No: 1:18-cv-02222-MSK-STV
Defense Counsel Wheeler Trigg O’Donnell, Denver CO
